DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 (which includes the limitations of claim 13) and 20 (which includes the limitations of claims 13 and 19) of U.S. Patent No. 11,277,563 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 compares to claim 20 (also 13 and 19) of the patent (which includes all the limitations of claims 13 and 19) as follows:
Current Application
US Patent 11,277,563 B2
Claim 11:
A camera module comprising:
a gyro sensor configured to generate shaking data;

a first driver integrated circuit IC configured to generate a driving signal to move a first lens barrel in at least one direction perpendicular to an optical axis direction, according to the shaking data; and


a second driver IC configured to generate a driving signal to move a second lens barrel in at least one direction perpendicular to the optical axis direction, according to the shaking data, wherein the first driver IC comprises a register unit configured to store the shaking data transferred from the gyro sensor, and

the shaking data stored in the register unit is transferred to the second driver IC.
Claim 13:
A camera module comprising: 



a first driver integrated circuit (IC) comprising a nonvolatile memory storing first firmware data and second firmware data, the first driver IC generating a driving signal to move a first lens barrel to a target position according to the first firmware data; and 

a second driver IC comprising a volatile memory storing the second firmware data transmitted from the first driver IC, the second driver IC generating a driving signal to move a second lens barrel to a target position according to the second firmware data, wherein each of the first driver IC and the second driver IC operates in a normal mode and a low power mode, and wherein when the second driver IC operates in the low power mode, the volatile memory maintains the stored second firmware data.

Claim 19:
The camera module of claim 13, further comprising a gyro sensor generating shaking data, wherein the first driver IC generates a driving signal to move the first lens barrel in one or more directions perpendicular to an optical axis direction, in response to the shaking data provided by the gyro sensor, wherein the second driver IC generates a driving signal to move the second lens barrel in one or more directions perpendicular to the optical axis direction, in response to the shaking data provided by the gyro sensor, and wherein when the first driver IC operates in the low power mode, whether to activate a communication path of the shaking data in the first driver IC is determined in response to a mode of the second driver IC.

Claim 20:
The camera module of claim 19, wherein the communication path of the shaking data in the first driver IC is formed between a first communication port of the first driver IC connected to the gyro sensor and a second communication port of the first driver IC connected to the second driver IC.


Claim 1 is a broader recitation of claim 20 of the patent since claims 20 (which includes all the limitations of claims 13 and 19) further teaches details directed to modes of operation and retention of the firmware based on the operating mode as well as additional details on how the communication between the first driver IC and the second driver IC is performed.


Regarding claim 11, claim 11 compares to claim 19 (and 13) of the patent as follows:
Current Application
US Patent 11,277,563 B2
Claim 11:
A camera module comprising:

a first driver integrated circuit (IC) configured to generate a driving signal to move a first lens barrel in at least one of an optical axis direction and a direction perpendicular to the optical axis direction; and


a second driver IC configured to generate a driving signal to move a second lens barrel in at least one of the optical axis direction and a direction perpendicular to the optical axis direction, wherein the first driver IC comprises a nonvolatile memory configured to store first firmware data for driving the first driver IC and second firmware data for driving the second driver IC, and
the second firmware data is transferred to the second driver IC.
Claim 13:
A camera module comprising: 

a first driver integrated circuit (IC) comprising a nonvolatile memory storing first firmware data and second firmware data, the first driver IC generating a driving signal to move a first lens barrel to a target position according to the first firmware data; and 

a second driver IC comprising a volatile memory storing the second firmware data transmitted from the first driver IC, the second driver IC generating a driving signal to move a second lens barrel to a target position according to the second firmware data, wherein each of the first driver IC and the second driver IC operates in a normal mode and a low power mode, and wherein when the second driver IC operates in the low power mode, the volatile memory maintains the stored second firmware data.

Claim 19:
The camera module of claim 13, further comprising a gyro sensor generating shaking data, wherein the first driver IC generates a driving signal to move the first lens barrel in one or more directions perpendicular to an optical axis direction, in response to the shaking data provided by the gyro sensor, wherein the second driver IC generates a driving signal to move the second lens barrel in one or more directions perpendicular to the optical axis direction, in response to the shaking data provided by the gyro sensor, and wherein when the first driver IC operates in the low power mode, whether to activate a communication path of the shaking data in the first driver IC is determined in response to a mode of the second driver IC.


Claim 11 of the current application is a broader recitation of claim 19 of the patent since claim 19 of the patent further recites details directed to modes of operation and retention of the firmware based on the operating mode.

Regarding claim 12, limitations of claim 12 are present in claim 13 of the patent.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,277,563 B2 in view of Yun, US 2017/0126978 A1. 
Regarding claim 13, claim 13 compares to claim 20 of the patent (which includes all the limitations of claims 13 and 19) as follows:
Current Application
US Patent 11,277,563 B2
Claim 13:
A camera module comprising:

an external memory;

a first driver integrated circuit (IC) configured to generate a driving signal to move a first lens barrel in at least one of an optical axis direction and a direction perpendicular to the optical axis direction; and


a second driver IC configured to generate a driving signal to move a second lens barrel in at least one of the optical axis direction and a direction perpendicular to the optical axis direction, wherein the first driver IC comprises a nonvolatile memory configured to store first firmware data for driving the first driver IC, and

second firmware data for driving the second driver IC is stored in one of the external memory and the nonvolatile memory.
Claim 13:
A camera module comprising: 



a first driver integrated circuit (IC) comprising a nonvolatile memory storing first firmware data and second firmware data, the first driver IC generating a driving signal to move a first lens barrel to a target position according to the first firmware data; and 

a second driver IC comprising a volatile memory storing the second firmware data transmitted from the first driver IC, the second driver IC generating a driving signal to move a second lens barrel to a target position according to the second firmware data, wherein each of the first driver IC and the second driver IC operates in a normal mode and a low power mode, and wherein when the second driver IC operates in the low power mode, the volatile memory maintains the stored second firmware data.


Claim 13 is a broader recitation of claim 13 of the patent since claim 13 of the patent further recites details directed to modes of operation and retention of the firmware based on the operating mode. It is also noted that although claim 13 of the patent does not require an external memory.  However, Yun discloses comprising a first and second cameras (110 and 120 in fig. 1), a first and second image stabilization module (115 and 125 in fig. 2), wherein one of the stabilization modules may have a memory (e.g. flash memory) to store data from a gyro sensor (¶ 0071) and further teaches an external memory (150) (¶ 0041-0043).  Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to include an external memory with the motivation of recording the captured image data as suggested in Yun (¶ 0041-0043).

Allowable Subject Matter
Claims 2-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
May 5, 2022